DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/557,413  for a UNIVERSAL BATHROOM HOLDER, filed on 12/21/2021.  Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mirror assembly having an elongate arm and a peg must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 17 contain the term “the holder,” however, the invention is referred to as a “hair dryer holder” (claim 1) or a “towel holder” (claim 13) or a “mirror holder” (claim 17) and all of the claims also include the term “the holder.”  Therefore, it is unclear whether the reference to “the holder” in the claims is intended to refer to the holder as a whole invention or the subcomponent of the holder.  Appropriate clarification is requested.  Claims 2-12, 14-16 and 18-20 are rejected for the same reasons as dependent on claims 1, 13 and 17.
Claim 17 teaches the limitation regarding “the body comprising a mirror assembly having an elongate arm and the peg at a distal end of the elongate arm,” however this term is confusing as  it appears that he mirror assembly is separate from the holder when it actually comprises and is a part of the holder.  Appropriate clarification is requested.  Claims 18-20 are rejected for the same reasons as dependent on claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 17 and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Blue (U.S. Pat. 5,652,973).
Regarding claim 1, as best understood, Blue teaches a holder comprising: an elongate bar (24, Fig. 3); a slider slideably connected to the bar, the slider having an aperture at least partially surrounding the bar at a distal end of the slider, and a connector aperture at a proximal end of the slider; a holder having a body, the holder connected to the slider by a peg (48) at a distal end of the body fitted into the connector aperture; wherein the holder comprises fingers at a proximal end of the body, and the fingers define a hair dryer opening.




[AltContent: textbox (holder)]
[AltContent: textbox (peg)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (fingers)]
    PNG
    media_image1.png
    235
    429
    media_image1.png
    Greyscale

[AltContent: textbox (fingers)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]


[AltContent: arrow][AltContent: textbox (aperture)][AltContent: arrow][AltContent: arrow]



[AltContent: textbox (connector aperture)][AltContent: textbox (slider)]


Regarding claim 2, as best understood, Blue teaches the holder of claim 1 wherein the slider further comprises fingers defining the connector aperture at the proximal end of the slider.
Regarding claim 3, as best understood, Blue teaches the holder of claim 1 wherein the peg at the distal end of the body of the holder is perpendicular to the hair dryer opening.
Regarding claim 4, as best understood, Blue teaches the holder of claim 1 wherein the holder is pivotable along a plane perpendicular to the elongate bar.
Regarding claim 11, as best understood, Blue teaches the holder of claim 1 further comprising two arms (22, Fig. 3), wherein the hair dryer holder is connected to a wall by the two arms.
Regarding claim 17, as best understood, Blue teaches a holder (see figure above) comprising: an elongate bar; a slider slideably connected to the bar, the slider having an aperture at least partially surrounding the bar at a distal end of the slider, and a connector aperture at a proximal end of the slider; a holder comprising a body and a peg at a distal end of the body, the body comprising a mirror assembly having an elongate arm and the peg at a distal end of the elongate arm; wherein the holder is connected to the slider by the peg at the distal end of the elongate arm fitted into the connector aperture.
Regarding claim 19, as best understood, Blue teaches the holder of claim 17 wherein the slider further comprises fingers defining the connector aperture at the proximal end of the slider.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim(s) 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Blue (U.S. Pat. 5,652,973) in view of Kidushim (U.S. Pat. 6,390,424).
Regarding claims 8 and 10, as best understood, Blue teaches the holder of claim 1, but does not teach a hairdryer removably attached to the holder, wherein the hair dryer is removably connected to the hair dryer opening by being seated in the holder with a part of the hair dryer passing through the hair dryer opening and another part of the hair dryer resting on the fingers.  Kidushim teaches an item holder comprising a hairdryer (12), wherein the hair dryer is removably connected to the hair dryer opening by being seated in the holder with a part of the hair dryer passing through the hair dryer opening and another part of the hair dryer resting on the fingers in order to mount the hairdryer to an elongate bar for use in varying vertical positions.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the shower handle for a hairdryer removably attached to the holder in order to support the hairdryer on a wall as an appliance so that one may use while in a bathroom or locker room setting in an adjustable position since the holder can hold various structures within the opening. 
Regarding claim 9, as best understood, Blue and Kidushim teach the holder of claim 8, wherein the fingers at the proximal end of the body of the holder are spaced apart to allow passage of an electrical cord of the hair dryer.
Regarding claim 18, as best understood, Blue teaches the holder of claim 17, wherein the holder is for a shower head holder, and the body further comprising an assembly having an elongate arm and the peg at the distal end of the elongate arm of the body, the assembly having the shower head at a proximal end of the elongate arm, but does not teach that the holder is a mirror holder, with a mirror assembly.  Kidushim teaches a mirror holder having a mirror assembly (col. 1, line 65-67) in order to hold a mirror thereon.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the shower handle for a mirror holder, and the body further comprising a mirror assembly having an elongate arm and the peg at the distal end of the elongate arm of the body, the mirror assembly having the mirror at a proximal end of the elongate arm in order to hold an alternate item in a bathroom or locker room setting in an adjustable position since the holder can hold various structures within the opening.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Blue (U.S. Pat. 5,652,973) in view of Maguire (U.S. Pat. 2,048,612).
Regarding claim 12, as best understood, Blue teaches the holder of claim 1, but does not teach the holder is connected to the bar by one of a clamp and a screw urged against the bar to provide a friction between the screw and bar.  Maguire teaches an item holder comprising a holder (26) connected to a bar (15) by a screw (27) passing through the slider and urged against the bar to provide a friction between the screw and bar order to mount the item to a wall in varying vertical positions.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the holder connected to the bar by one of a clamp and a screw urged against the bar to provide a friction between the screw and the bar in order to provide a friction between the screw and bar since a screw is known for securely connecting or holding two items together.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blue (U.S. Pat. 5,652,973) in view of Immerman et al. (U.S. Pub. 2008/0185353).
Regarding claim 13, as best understood, Blue teaches a holder (see figure above) comprising: an elongate bar (24, Fig. 3); a slider slideably connected to the bar, the slider having an aperture at least partially surrounding the bar at a distal end of the slider, and a connector aperture at a proximal end of the slider; a holder having an elongate body and a peg (48) at a distal end of the body, the holder connected to the slider by the peg at the distal end of the body being fitted into the connector aperture; but does not teach that the holder is formed in a series of bends in a length, the series of bends in the length defining a J-shape.  Immerman teaches a holder, the holder being formed in a series of bends in a length, the series of bends in the length defining a J-shape (Fig. 36A) in order to hold a towel thereon.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the shower handle for a towel holder, the towel holder being formed in a series of bends in a length, the series of bends in the length defining a J-shape in order to hold an alternate item in a bathroom or locker room setting since the holder can hold various structures within the opening.
Regarding claim 14, as best understood, Blue teaches the holder of claim 13, wherein the slider further comprises fingers defining the connector aperture at the proximal end of the slider.
Regarding claim 15, as best understood, Blue teaches the holder is pivotable along a plane perpendicular to the elongate bar.
Allowable Subject Matter
Claims 5-7, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5632049, 5481765 (holder assembly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 7, 2022